Title: 1783 May 23. Fryday.
From: Adams, John
To: 


       Last Evening, the American Ministers and Secretary met, again at my House, and signed the Letters to Mr. Grand and to the Bankers at Amsterdam.
       Mr. Laurens gave it as his Opinion that the Ballance of Trade, for the future between Great Britain and America would be in favour of the latter. I asked him what in that Case would become of the former? He replied She must be humble.... She has hitherto avoided trading with any Nation when the Ballance was against her. This is the Reason why She would not trade with France.
       This Morning Mr. Laurens called upon me to introduce to me a West India Gentleman from Jamaica, a Mr. 
       Mr. Laurens says the English are convinced that the Method of coppering Ships is hurtfull. The Copper corrodes all the Iron, all the Bolts, Spikes and Nails, which it touches. The Vessell falls to Pieces all at once. They attribute the late Losses of so many Ships to this. That Mr. Oswald made an experiment 20 Years ago, which convinced him that Copper was fatal. He lost a Ship by it.
       Mr. Laurens, Mr. Jay, and Mr. Jarret and Mr. Fitch, two West India Gentlemen said to be very rich, dined with me. Mr. Fitch is a Native of Boston, holds an office of Receiver General, I think in Jamaica. Ward Nicholas Boylston was to have dined with me but was taken sick.
       Mr. J. told me that the C. de Vergennes turned to him and Mr. Franklin and asked “Ou est Mr. Adams?” Franklin answered “Il est a Paris.”—Then turning to Jay he said Ce Monsieur a Beaucoup de L’Esprit, et beaucoup de Tête aussi.—Jay answered, Ouy Monsieur, Monsieur Adams a beaucoup D’Esprit.
      